ORDER

Charlotte H. Edwards, proceeding pro se, appeals a district court judgment dismissing her civil rights suit construed as filed pursuant to 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary relief, Edwards filed suit against the Kentucky Revenue Cabinet (Cabinet) on August 4, 2000, for violating her civil rights by allegedly revoking her sales and use tax permit. The defendant moved to dismiss for lack of subject matter jurisdiction, and Edwards filed a response. After careful consideration, the district court granted the defendant’s motion to dismiss, reasoning that the Eleventh Amendment barred the suit and that abstention was also appropriate because of ongoing state court proceedings.
*393In her timely appeal, Edwards reasserts her claims.
Upon de novo review, we conclude that the district court properly dismissed the complaint for lack of jurisdiction. See Fed.R.Civ.P. 12(b)(1); Duncan v. Rolm Mil-Spec Computers, 917 F.2d 261, 263 (6th Cir.1990). The Eleventh Amendment bars a suit against a state or one of its agencies in federal court unless the state has waived its immunity or unless Congress has exercised its power under § 5 of the Fourteenth Amendment to override that immunity. Will v. Michigan Dep’t of State Police et al., 491 U.S. 58, 66, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989). Eleventh Amendment immunity constitutes a jurisdictional bar, and neither supplemental jurisdiction nor any other basis for jurisdiction overrides Eleventh Amendment immunity. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100, 121, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984). Thus, the Cabinet is immune from suit in federal court under the Eleventh Amendment because it is a Kentucky state agency. See id. at 100-01. Kentucky has not waived immunity in this action, nor has Congress overridden such immunity; thus, Kentucky is not subject to suit.
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.